                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ROBERT UPTON,

              Plaintiff,

v.                                                             No. CV 19-482 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

                     ORDER TO SEAL ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Andrew Saul’s Unopposed

Motion to Seal Administrative Record, (Doc. 12), filed August 19, 2019. The Court,

having considered the Motion, noting it is unopposed, and being fully advised in the

premises, finds that there is good cause for granting the Motion.

       IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to Seal

Administrative Record, (Doc. 12), is GRANTED, and the administrative record lodged

by Defendant in the above-referenced case shall be permanently sealed. Access to the

administrative record shall be limited to the Court and the case participants only.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
